Citation Nr: 0008284	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-10 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-concussion 
syndrome, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from June 1985 to 
July 1988.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office or regional office and insurance 
center (RO) consists of a notice of disagreement in writing 
received within one year of the decision being appealed and, 
after a statement of the case has been furnished, a 
substantive appeal received within 60 days of the issuance of 
the statement of the case or within the remainder of the one-
year period following notification of the decision being 
appealed.

The present case arises from a November 1996 rating action in 
which service connection was established for post-concussion 
syndrome, and a 10 percent disability rating was assigned.  
The veteran expressed his disagreement with the evaluation 
assigned for this disability in February 1997, and a 
statement of the case regarding the matter was issued later 
that month.  In March 1997, the veteran perfected his appeal 
in this regard upon the receipt at the RO of a VA Form 9 
(Appeal to Board of Veterans' Appeals).  Thereafter, the 
veteran appeared at a hearing conducted at the RO in April 
1997, and, after further development, a supplemental 
statement of the case was issued in August 1999.  
Subsequently, the case was forwarded to the Board, in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran, without explanation, has failed to report 
for four examinations scheduled in connection with the 
evaluation of his post-concussion syndrome.  

2.  The veteran's claims file does not contain sufficient 
information to determine whether his post-concussion syndrome 
is productive of any purely neurological symptoms, and he has 
not been diagnosed to have multi-infarct dementia associated 
with brain trauma.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-concussion syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 4.7, 4.31, 
Diagnostic Code 8045-9304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims for increased ratings are, in general, well grounded 
within the meaning of 38 U.S.C.A. § 5107, since an assertion 
by a claimant that a condition has worsened is sufficient to 
state a plausible, well-grounded claim.  See Jackson v. West, 
12 Vet. App. 422, 428 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992). 

The veteran has asserted that his service-connected 
disability is worse than currently evaluated by the RO, and 
he has, therefore, stated a well-grounded claim.  With that 
initial burden having been satisfied, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996).  The Court has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  As to VA's satisfaction of its duty to 
assist, a review of the history of the veteran's current 
claim will be instructive.  

The record reflects that the veteran was temporarily retired 
from the United States Navy in July 1988, as a consequence of 
impairment arising from post-concussion syndrome, organic 
personality syndrome, and pseudo-seizures.  These apparently 
arose from a head injury the veteran sustained in 1986, when 
he was struck by a mooring line.

In August 1988, the veteran submitted a formal application 
for VA benefits (on VA Form 21-526), as a result of those 
disabilities.  In connection with that claim, he was 
scheduled to undergo an examination for VA purposes in 
December 1988.  The record shows, however, that without 
explanation, the veteran failed to report for that 
examination.  The claim was denied in January 1989, by reason 
of this failure to cooperate.  

Subsequently, the evidence shows that, in 1993, the veteran 
was permanently retired from the service by reason of the 
disabilities mentioned in the preceding paragraph.  This 
action was taken following an evaluation of the veteran that 
was apparently conducted in November 1992.  It was not until 
February 1996, however, that the veteran again submitted a 
claim for VA benefits.  On a VA Form 21-4138 (Statement in 
Support of Claim) dated in February 1996, the veteran asked 
for service connection for post-concussion syndrome.  
Thereafter, the record shows that he underwent an examination 
for VA purposes, which was completed in July 1996.  Then, in 
a November 1996 rating action, the veteran was awarded 
service connection for post-concussion syndrome, and assigned 
a 10 percent disability evaluation.  As described in the 
Introduction to this decision, it was with respect to this 
evaluation that the veteran perfected his appeal.  

Following the perfection of the veteran's appeal, and after 
an April 1997 RO hearing at which he described a broad range 
of symptoms that he attributed to his service connected 
disability, the veteran underwent further examinations for VA 
purposes in April and May 1997.  In addition, outpatient 
treatment records dated between February 1997 and April 1997 
were associated with the claims file, together with summaries 
prepared in connection with the veteran's stay at a VA 
domiciliary between October and December 1997, and a 
hospitalization in December 1997.  The findings recorded in 
these documents did not clearly address themselves to 
consequences of the veteran's service-connected disability, 
and, in March 1998, the veteran was scheduled to undergo 
another comprehensive VA medical examination.  

The record indicates that the notice regarding the scheduled 
VA examination was returned, as undelivered.  The following 
month, the RO asked the veteran's representative if he had a 
current address for the veteran.  The address the 
representative provided was a VA domiciliary.  The RO then 
contacted this domiciliary in June 1998, and was advised that 
the veteran had been discharged from that location in 
December 1997.  The RO then contacted the Philadelphia, PA, 
Postmaster (zip code area 19133), requesting whether the 
current address of the veteran was available.  The RO 
received a response to this request in August 1998, and was 
provided an address located in the 19335 zip code area.  This 
also appears to have been the address at which the veteran 
reported he was living in February 1998, when he reported a 
compensation check missing that month.  In any case, with 
this information, the veteran was scheduled for another VA 
examination in August 1998.  This, however, was also canceled 
(although for reasons that are not made clear in the current 
record), but the veteran was apparently scheduled for yet 
another examination in February 1999.  That notice, however, 
apparently could not be delivered, and the examination was 
not conducted.  

In June 1999, the evidence indicates that the RO again 
contacted the Postmaster, this time in 19335 zip code area, 
to ascertain the veteran's current address.  The RO provided 
the address to which they had been attempting to send the 
veteran VA correspondence, and asked whether this was the 
address to which the veteran's mail was currently being 
delivered.  The RO was informed that the veteran's mail was 
being delivered to the 19335 zip code area address given, 
and, in July 1999, the veteran was again sent notification to 
report for a VA examination.  The evidence indicates that the 
veteran failed to report for this examination, and, in August 
1999, the veteran was sent a supplemental statement of the 
case in which he was advised that the 10 percent rating 
assigned for his post-concussion syndrome was continued.  (It 
is interesting to note that this supplemental statement of 
the case was subsequently returned to the RO, with the 
following notation stamped on the envelope:  "UNDELIVERABLE 
AS ADDRESSED FORWARDING ORDER EXPIRED.")  Thereafter, the 
case was forwarded to the Board.  

As has been held by the United States Court of Appeals for 
Veterans Claims (known as the Court of Veterans Appeals prior 
to March 1, 1999), the duty to assist is not a one-way 
street.  Although VA has certain obligations to assist the 
veteran, the veteran also has an obligation to cooperate in 
the adjudication of his claim, by furnishing evidence upon 
reasonable request and by reporting for examinations when 
necessary for evaluation of his claims.  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  Moreover, the Court held, in Olson 
v. Principi, 3 Vet.App. 480 (1992) that the veteran must be 
prepared to meet his obligations by cooperating with VA's 
efforts to secure all relevant evidence supporting his claim.  
Also, "[i]n the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet.App. 262, 265 (1993).

In this case, a significant effort has been undertaken to 
schedule the veteran for a current examination.  Owing to his 
failure to keep the RO apprised of his current address, 
however, these efforts to have the veteran examined have not 
been successful.  Nevertheless, the RO has been able to 
secure some outpatient and in-patient treatment records 
relating to the veteran, as well as the reports of some 
examinations conducted for VA purposes, which were obtained 
during the appeal period.  Under these circumstances, it does 
not appear that any further development of the veteran's 
claim is possible, and we therefore conclude that the duty to 
assist him has been satisfied.  Accordingly, we will proceed 
to address the veteran's claim on the evidence currently of 
record.  

With respect to the evaluation of the veteran's disability, 
it is determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
entire recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  At the same time, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

As indicated above, the veteran's current appeal arises out 
of his application for service connection that was received 
in February 1996.  In connection with that claim, the veteran 
underwent a VA examination in July 1996.  The report from 
that examination reveals that he complained of headaches and 
dizziness that occurred approximately twice a week, and could 
last anywhere from two to three days.  When actually 
examined, however, the veteran was described as alert, 
oriented, and fluent.  His extraocular muscles were intact, 
and his motor testing demonstrated 5/5 power.  Similarly, 
finger-to-nose testing was normal, and the veteran's gait was 
described as stable.  His diagnosis was post-concussive 
syndrome manifested by headaches and recurrent dizziness, and 
the examiner specifically noted that there was no history to 
support the presence of a seizure disorder at that time.  

After reviewing the foregoing examination report, together 
with the veteran's service medical records, the RO granted 
him service connection for post-concussive syndrome in a 
November 1996 rating action, and assigned a 10 percent 
disability evaluation.  After expressing his disagreement 
with the evaluation that he had been assigned, the veteran 
appeared at a hearing conducted at the RO.  At that time, the 
veteran complained that his service-connected disability 
caused an array of symptoms.  These included an uneasiness on 
his feet that he believed gave him the appearance of being 
intoxicated.  He also complained of slowed and slurred 
speech, mood swings, and severe headaches.  As to these 
headaches, the veteran said they numbered two to three a 
month, could last up to a week, and were accompanied by 
blurred vision, all of which produced a lack of energy and 
concentration.  Other complaints included a loss of appetite, 
nausea, insomnia, some right hand numbness, and heart 
palpitations.  

Following the conduct of that hearing, the RO obtained VA 
outpatient treatment records related to the veteran, 
reflecting treatment between February 1997 and April 1997.  
These records showed that the veteran complained of 
occasional heart palpitations, insomnia, headaches, blurred 
vision, ataxia, and occasional nausea.  The veteran was 
described during this time, however, as alert and 
cooperative, with his cranial nerves II - XII intact.  It was 
also noted that he had a normal gait.  

In April 1997, the veteran underwent a psychiatric 
examination for VA purposes.  At that time, he complained of 
worsening headaches, blurred vision, numbness, and poor 
sleep.  He also complained of depression, and decreased 
appetite.  He denied, however, anhedonia, passive or active 
suicidal ideation, and symptoms of panic disorder, 
hallucinations, or delusions.  There were also no symptoms of 
obsessive compulsive disorder, although the examiner 
considered the veteran psychomotorly retarded.  Mental status 
examination revealed that the veteran spoke in a normal tone, 
volume and rate, but that his affect was restricted and his 
mood depressed.  His thought processes were described as 
slow, but logical and goal directed, and his judgment and 
insight were noted to be "fair."  The veteran's "cognitive 
examination [was] basically intact," and he was diagnosed to 
have major depressive disorder.  

In May 1997, the veteran underwent another VA examination, 
that was to address diseases or injuries of the brain.  The 
report from this examination revealed that he complained of 
double vision, and headaches that were accompanied by intense 
photophobia, occurring approximately two to three times a 
month.  At that time, the veteran was described as alert, 
oriented, and fluent, but there was an impairment of 
extraocular muscles, particularly, a left sixth nerve palsy.  
Diplopia was also noted on the left lateral gaze, although 
motor strength was 5/5; deep tendon reflexes were 
symmetrical, and finger nose testing was normal.  In 
addition, it was noted that the veteran had a stable gait.  
The diagnoses were post-concussive syndrome manifested by 
headaches, and post-traumatic sixth nerve palsy causing 
diplopia, left lateral gaze.  

Thereafter, the record reflects that the veteran was a 
resident at a VA domiciliary between October 3, 1997, and 
December 25, 1997, and that he was an in-patient at a VA 
hospital between December 17, 1997, and December 22, 1997.  
The domiciliary summary reflects that he had been admitted 
for alcohol and drug dependence, essential hypertension, 
dysthymic disorder, seizure disorder, and homelessness.  
During this time, the veteran apparently underwent a 
neuropsychological evaluation.  The report from this 
evaluation revealed that he had a long history of drug and 
alcohol abuse, and complained of seizures, double vision, 
dizziness, headaches, and fainting spells.  Test results 
showed that the veteran was considered to be in the 
borderline range of intellectual functioning, to have a 
moderate to severe impairment of visual scanning and 
processing skills, and a profound impairment of fine motor 
skills with his dominant hand.  (His non-dominant hand was 
considered to be severely impaired.)  In addition, the 
veteran's memory quotient was characterized as profoundly 
impaired, and his conceptual reasoning skills and cognitive 
flexibility was considered severely impaired.  The diagnostic 
impression entered following these findings was diffuse 
bilateral cortical dysfunction.  

Despite the foregoing impairments, the record also shows that 
it was during the veteran's stay at the domiciliary that he 
obtained employment at Toys 'R' Us, and it was noted that he 
completed all phases of the domiciliary program.  He was 
discharged from the domiciliary in an irregular status, 
however, after he did not return from a day pass issued on 
December 24, until December 26.  The diagnoses were 
continuous cocaine dependence, continuous alcohol dependence, 
dysthymic disorder, essential hypertension, and seizure 
disorder.  

As to the veteran's in-patient treatment from December 17 to 
December 22, 1997, the records reflect that after the veteran 
got off work, he had noted increased sweating, a tingling 
sensation, nausea, lightheadedness, and rapid breathing.  He 
also complained of left lower chest pain, and it was noted 
that his mentation was considered slow.  Although tests were 
negative for an acute myocardial infarction, it was recorded 
that a urine drug screen was positive for cocaine.  Then, on 
the evening of admission, it was noted that the veteran had 
shakiness of his right arm, consistent with seizure-like 
activity.  He was apparently given medication to address his 
arm shakiness, and he subsequently complained of a headache, 
for which he was also provided medication.  A CT scan of his 
head was interpreted as normal, and, although an EEG was 
scheduled to take place, it evidently was not conducted.  The 
veteran's diagnoses were seizure disorder, atypical chest 
pain, and drug use.  It was also recorded that the veteran 
was considered employable.  

Following the foregoing hospitalization, the RO made the 
various attempts to schedule the veteran for additional 
examinations, as previously described.  As also previously 
described, these attempts were unsuccessful, and it will be 
necessary to evaluate the veteran's claim on the current 
record.  

The veteran's disability has been evaluated under the 
provisions of Diagnostic Code (DC) 8045.  Under this code, 
"purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc.," 
following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation to a hyphenated diagnostic code (e.g. 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

As can be seen from the foregoing, there is no medical record 
on which the veteran has been diagnosed to have multi-infarct 
dementia associated with brain trauma.  Accordingly, he may 
not be assigned a rating in excess of 10 percent under 
DC 9304 (dementia due to brain trauma) for any of his 
subjective complaints, including those specifically set out 
as examples of subjective complaints under that code.  

As to any rating based on purely neurological symptoms, the 
current record does not include a specific characterization 
of any of the veteran's symptoms as being purely 
neurological, and he has not been specifically diagnosed to 
have any of those disabilities offered as examples of purely 
neurological disabilities set out in DC 8045.  Moreover, the 
repeated efforts to schedule the veteran for an examination 
that would make it possible to identify purely neurological 
disabilities were unsuccessful.  

In this regard, however, we note that the evidence does show 
that the veteran was diagnosed to have a seizure disorder 
following his hospitalization in December 1997, and a left 
sixth nerve palsy causing left lateral gaze diplopia, when 
examined in May 1997.  These, it would appear, may be the 
equivalent of epileptiform seizures and facial nerve 
paralysis mentioned, in DC 8045, as purely neurological 
disabilities.  Therefore, one could attempt to evaluate 
impairment arising from this these disabilities under the 
appropriate diagnostic code dealing with them, in order to 
determine whether this would result in a rating greater than 
10 percent.  As it happens, however, the claims file does not 
currently contain sufficient information to assign a 
schedular evaluation for diplopia, since that would require 
medical evidence reflecting the range of degrees within which 
the condition occurs.  (See DC 6090.)  That type of 
information is not contained in any current medical record.  

Furthermore, if the veteran were to be evaluated under the 
provisions of DC 8911, for epilepsy, he would not, on the 
current record, warrant a rating in excess of 10 percent, 
since a 20 percent rating requires evidence showing at least 
1 major seizure in the last 2 years; or at least 2 minor 
seizures in the last 6 months.  While the veteran may meet 
the criteria for a 10 percent rating under this code, a 
confirmed diagnosis of epilepsy with a history of seizures, 
he would not be any better off, since this action would 
necessarily replace the 10 percent rating he has been 
assigned by the RO under DC 8045-9304.  (As indicated above, 
that 10 percent rating assigned under Code 8045-9304 may not 
be combined with any other rating for a disability due to 
brain trauma.)

Under the circumstances described above, and in the absence 
of any more information than currently contained in the 
record, the Board must conclude that the criteria for 
assigning an increased rating for the veteran's post-
concussion syndrome are not met, and the appeal must be 
denied.  

In reaching this conclusion, the Board notes that the RO 
apparently determined that, following its most recent review 
of the evidence in the veteran's claims file, the appropriate 
basis for denying his claim was his failure to report for the 
several examinations that had been scheduled.  In this 
regard, the RO cited the provisions of 38 C.F.R. § 3.655, 
which provide, in part, that, when a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  In this case, however, the 
veteran's appeal arose out of a reopened claim for service 
connection, which was granted, but which happened to have 
resulted in the assignment of a disability evaluation with 
which the veteran disagreed.  That fact pattern, in the 
Board's view, does not describe a claim for increase which 
would trigger the provisions of section 3.655 in the event a 
claimant failed to report for an examination without good 
cause.  Therefore, rather than simply deny the claim under 
section 3.655, the appropriate action to take is to evaluate 
the claim on the basis of the record, as accomplished herein.  

ORDER

Entitlement to an evaluation in excess of 10 percent for post 
concussion syndrome is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

